Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-25 are objected to because of the following informalities:  the claims recite the matching specification element numbers in parenthesis following the relevant limitations, which they should not. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 is rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Particularly, claim 2 while not clear (see 112(b) below) appears to apply a limitation that the second set of magnetic areas has one tenth of the magnetic interaction force of the magnetic force of the first set of magnetic areas with any escape wheel set or any structural element of the resonator, however such a limitation for any structural element of the resonator is not conveyed by the claims or specification as there is going to be some part or structure of the resonator shown immediately supporting the second set of magnetic areas and thus having more than one tenth of the magnetic interaction of the first set based on proximity.  
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the limitation that certain areas of the resonator have zero magnetic moment and are devoid of any ferromagnetic components, areas, or magnets, does not reasonably provide enablement for the limitation “in the immediate vicinity immediate vicinity” in line 5.  Such a limitations is subjective and not a clearly understood or defined limitation understandable to a person having ordinary skill in the art to make or use the invention The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “such that said resultant has a zero component in any plane perpendicular to the said axis of oscillation” in lines 15-16 and it is unclear if that refers to the previously introduced resultant of the magnetic moments of all of the magnetic areas of said first set (lines 14-15) or of the resultant of both the first set and the second set of magnetic areas, which has not been introduced.  It is further unclear what the intended meaning of “resultant” is.  
Claim 1 recites the limitation "said magnetic interaction" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “at least one magnetized area” in line 18 and it is unclear whether this is the same as the at least one magnetic area introduced in line 6, or a new magnetic area specific only to the second set of magnetic areas and which should be given a different name.
Claim 1 recites the limitation “the total resultant magnetic moment of all of said magnetic areas is aligned in the direction of said axis of oscillation” in lines 8-10 and “the direction of the magnetic moment thereof crosses said axis of oscillation in order to obtain magnetic balancing” in lines 18-19 and it is unclear whether these limitations are the same or contradictory so as the magnetic moments are either aligned or cross the axis of oscillation.  
Claim 2 recites the limitation “the constituents thereof” in line 23 and it is unclear as to exactly element or limitation that is referencing.  
Claim 2 recites the limitation “the magnetic interaction efforts” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the moments of order 1” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the magnetic moment that is in the direction of said axis of oscillation” and it is unclear if this refers to the moment from all of the magnetic areas of the moment from one of the first or second magnetic areas of claim 1.  
Claim 6 recites the limitation “the magnetization component thereof” in lines 16.
Claim 10 recites the limitation “with interaction” in line 10 and it is unclear if this is the same magnetic interaction introduced in claim 1 or a different interaction between escape wheel set and inertia mobile component.  
Claim 10 recites the limitation “and powering and/or energy storage means arranged so as to power said at least one resonator” in lines 11-13 and it is unclear if such powering and/or energy storage means are part of the horological movement in that they move or they are not part of the movement.  
Claim 11 recites the limitation “said at least one inertia mobile component and said at least on escape wheel set with which it engages, respectively comprise said magnetic areas and at least one magnetized area of a balancing magnet” in lines 18-20 and it is unclear if the 
Claim 11 has abundant punctuation that yields the claim unclear as to what limitations are actually applied to what elements, such as “and of said escapement magnets, devoid of ferromagnetic components and of ferromagnetic areas” which is not readily understood.  
Claim 12 recites the limitation “magnetic interaction” in lines 4-5 and it is unclear whether this is the same “ “magnetic interaction” of claim 1, or a new magnetic interaction.
Claim 13 recites the limitation “its own axis of oscillation if rotatably mounted” in lines 17-18 and it is unclear how this limitation is different than the axis of oscillation of line 17 or what element is referred to by “own”.  
  Claim 14 recites the limitation “and of all of the magnets comprised therein” in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “its own axis of oscillation if rotatably mounted” in lines 1-2 and it is unclear how this limitation is different than the axis of oscillation of line 1 or what element is referred to by “own”.  
Claim 15 recites the limitation “said second set” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if this is referring to the second set of magnetic areas or a second escape wheel set.  
Claim 16 recites the limitation “said second set” in line 10.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if this is referring to the second set of magnetic areas or a second escape wheel set.  
Claim 17 recites the limitation “said first set” in line 13.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if this is referring to the second set of magnetic areas or a second escape wheel set.  
Claim 18 recites the limitation “said first set” in line 19.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if this is referring to the second set of magnetic areas or a second escape wheel set.  
Claim 20 recites the limitation “a said structural element” in line 4, and it is unclear if it should recite “said structural element” or “a structural element”.  
Claim 22 recites the limitation “balance, and in that at least one escape wheel” in line 10 and it is unclear if the limitation provides that the escape wheel set is physically within the balance or if no such limitation was intended and the transition between two separate claim limitations should be clearer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844    


/EDWIN A. LEON/Primary Examiner, Art Unit 2833